Per Curiam:

No brief has been filed upon the part of the defendant in error. Upon the matters presented, the cases of L. N. & S. Rly. Co. v. Meyer, 50 Kas. 25; Rand v. Ft. S. W. & W. Rly. Co., 50 id. 114; Goodrich v. Comm’rs of Atchison Co., 47 id. 355, are decisive against the plaintiff below.
Upon the agreed statement of facts, the judgment of the district court' will be reversed, with direction to the court to enter judgment for the railroad company, decreeing its right-of-way to be superior to and free from the mortgage.